Citation Nr: 1130829	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  09-04 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for an inflamed uvula or laryngitis.

2.  Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 2000 to January 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In connection with his appeal, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in July 2011.  A transcript of the hearing is associated with the claims file.

The rating decision on appeal characterized the issues on appeal as entitlement to service connection for vision loss with astigmatism and inflamed uvula.  The Veteran has generally asserted that he has problems with his eyes as a result of his active service.  The Board has accordingly recharacterized that specific issue on appeal as reflected on the title page.


FINDINGS OF FACT

1.  In July 2011, prior to the promulgation of a decision in the appeal, the Veteran informed the Board during the aforementioned hearing that he wanted to withdraw his appeal on the issue of entitlement to service connection for an inflamed uvula or laryngitis.

2.  No eye disability has been present at any time during the pendency of this claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an issue under appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for service connection for an eye disability are not met.   38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010.) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for eye disability.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulation and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with the notice required under the VCAA, to include notice with respect to the initial-disability-rating and effective-date elements of the claim, by letter mailed in October 2008, prior to the initial adjudication of the claim.

The Board also notes that service treatment records (STRs) have been obtained, as well as pertinent VA and private medical records.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  

The Veteran has not been afforded a VA medical examination in response to the claim herein decided, but as noted in detail below he has not submitted a prima facie case for entitlement to service connection for eye disability and medical examination is accordingly not required at this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).

In sum, the duties to notify and assist have been satisfied, and the Board will accordingly address the merits of the claim.

Withdrawal of Issue on Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the appellant personally notified the Board during his hearing in July 2011 that he wanted to withdraw his appeal regarding the issues of entitlement to service connection for an inflamed uvula or laryngitis.  His withdrawal of that issue is memorialized in the hearing transcript.  Hence, there remains no allegation of error of fact or law for appellate consideration and the Board accordingly does not have jurisdiction to review the appeal with respect to that issue.

Entitlement to Service Connection

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects, including refractive error of the eye, are not considered disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  The VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

STRs show that the Veteran had a refraction error due to myopia and astigmatism.

VA medical center records show, in pertinent part, diagnoses of mild myopia, refractive error, coneal infiltrates, and compound myopic astigmatism (CMA).

Private treatment records show diagnoses of refractive error - myopia, astigmatism, and subconjunctival hemorrhage (broken blood vessel) - left eye.

The Veteran testified before the undersigned AVLJ in July 2011 that he had decreased eyesight that originated in service as a result of constantly cooking under forced air with flight deck particles (metal, dust, and rocks) coming out of the vents and scratching his eyes.  He also testified that grease, steam, and pepper that burned got in his eyes, causing him to use eye drops.  He stated that he sought treatment shorting after service and was prescribed lubricants, eye drops, and eyeglasses.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the Veteran's contentions that he has an eye disability as a result of his active duty service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has accepted the Veteran's account as competent and credible.

However, a layperson is not considered capable of opining, however sincerely, in regard to diagnosis of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

The record reflects that the Veteran has refractive errors of the eyes but, as stated above, congenital or developmental defects including refractive error of the eye are not disabilities for VA compensation purposes.  In this case the Veteran does not have a diagnosed disorder for which service connection may be considered.  Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability, and in the absence of a proof of present disability there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Accordingly, service connection is not warranted for this claimed eye disability.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

The appeal for entitlement to service connection for an inflamed uvula or laryngitis is dismissed.

Entitlement to service connection for eye disability is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


